Citation Nr: 0815718	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  94-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from July 14 through 
December 15, 1988.


REPRESENTATION

Appellant represented by:	K. Carpenter, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1962 to June 1967.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a July 1989 rating 
decision of the Denver, Colorado Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1993, the 
veteran appeared at a hearing before a hearing officer at the 
RO.  A transcript of this hearing is of record.  

In a January 2003 decision, the Board, in pertinent part, 
denied a rating in excess of 30 percent for PTSD from July 14 
through December 15, 1988.  The veteran appealed that 
decision to the Court.  In December 2003, the Court issued an 
order that vacated the January 2003 Board decision on this 
issue and remanded the matter for readjudication consistent 
with the instructions outlined in the December 2003 Joint 
Motion by the parties.  In June 2004 and September 2005, the 
case was remanded for compliance with the mandates of the 
December 2003 Joint Motion.


FINDING OF FACT

From July 14, 1988 to December 15, 1988, the veteran's PTSD 
was productive of no more than definite social and industrial 
impairment.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted 
for the period of time from July 14 through December 15, 
1988.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 
4.7, 4.130, 4.132, Diagnostic Code (Code) 9411 (1988).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board notes that this appeal is from a rating decision 
that granted service connection and assigned an initial 
rating and effective date for the award.  During the pendency 
of this appeal, the Court held that in such situations 
statutory notice served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  However, the December 2003 Joint 
Motion specifically requested that the case be remanded to 
ensure the veteran received adequate VCAA notice.  Hence, 
under the law of this case, a thorough analysis of the VCAA 
is necessary.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision (as the 
claim was originally decided prior to enactment of the VCAA), 
a May 2007 letter provided certain essential notice prior to 
the readjudication of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  It also notified him of how disability ratings and 
effective dates are assigned.  Dingess, 19 Vet. App. at 489.  
The Board has considered whether the veteran was prejudiced 
by the untimeliness of this notice and finds that he was not.  
Subsequent to issuance of complete notice and once the 
veteran and his attorney had an opportunity to respond and 
further development was completed a January 2008 supplemental 
SOC (SSOC) readjudicated the matter.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding 
that a timing defect can be cured by notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction).

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in December 1988.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  
Here, the rating appealed is the initial rating assigned with 
a grant of service connection.  Separate ratings have been 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The only period of time at issue in 
this decision is that from July 14 through December 15, 1988.  

During the period of time on appeal, VA's Schedule for Rating 
Disabilities provided a general rating formula for 
psychoneurotic disorders, including PTSD, based on the degree 
of incapacity or impairment.  38 C.F.R. § 4.132, Codes 9400-
9411.  

The Schedule for Rating Disabilities provided that the 
severity of a mental disorder was based on actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  VA must not under-evaluate the emotionally 
sick veteran with a good work record, nor must it over-
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130.

Under those criteria, a 30 percent rating for PTSD was 
assigned where there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating required 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
psychoneurotic symptoms that caused a reduction in the 
reliability, flexibility and efficiency levels resulting in 
considerable industrial impairment.  Id., Code 9411.

Note 1 stated that social impairment would not be used as the 
sole basis for any specific percentage evaluation, but was of 
value in substantiating the degree of disability based on all 
of the findings.  Id., Note 1.

In a precedent opinion, dated November 9, 1993, the General 
Counsel for VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994); see also Hood v. Brown, 4 Vet. App. 301 (1993).  
While this opinion did not specifically define the word 
"considerable", it noted that Webster's Dictionary defines 
the word as "rather large in extent or degree" and 
considered this definition in construing the definition of 
"definite".  Id.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

January through December 1988 VA treatment records are 
essentially silent for psychiatric complaints, except in July 
1988 when the veteran reported depression.  He stated that he 
slept well and that his appetite was okay.  His history was 
noted to include alcoholism and he had been attending 
Alcoholics Anonymous meetings.  

On December 1988 VA examination, the veteran described his 
Vietnam experiences and reported a chronic history of sleep 
disturbances, irritability, difficulty concentrating, 
hypervigilance, an exaggerated startle response, and 
physiological distress when exposed to events or situations 
that reminded him of Vietnam.  He stated he could no longer 
trust people and was unable to get close to most people.  His 
marriage of two months was good, but he reported not having 
an emotional attachment to his wife, even though he cared 
greatly about her.  He also reported alcoholism for the past 
21 years, and claimed that he had a past history of drug 
abuse (Phenobarbital and opium derivatives) around 1982.  He 
indicated that he had worked as a drug and alcohol counselor 
at a VA clinic since May 1988.  Prior to that, he had worked 
for four years at a bike shop and changed jobs because he 
needed a career change.  He stated he had missed two weeks of 
work in January 1988 because of pneumonia, but had not 
otherwise missed work in the past year.  Mental status 
examination revealed the veteran was alert and oriented.  His 
memory and concentration were noted to be mildly impaired; he 
had some capacity for abstract thinking.  There was no 
evidence of a thought disorder; his affect was somewhat 
constricted.  He did not have suicidal ideation and there was 
no history of prior suicide attempts.  He reported having 
intermittent homicidal thinking, but stated he did not think 
he would act on these thoughts.  There was no evidence of 
auditory or visual hallucinations, thought withdrawal, 
insertion, or broadcasting.  He reported experiencing 
intermittent crying spells.  Axis I diagnoses were PTSD and 
alcohol and opioid abuse, in remission.  

In an undated statement, the veteran's spouse reported that 
in the months immediately prior to their marriage she 
realized that the veteran could not tolerate arguments; he 
would leave the house instead of dealing with feelings or 
expressions of anger.  He told her he did not know how to 
control his reactions and was worried he would "lose it" 
and harm her.  She reported the veteran was laid off about a 
month after their marriage and that the experience was very 
traumatic for him.  He became more depressed and nervous and 
also extremely angry.  

During the February 1993 hearing, the veteran reported that 
he was fired in December 1988 after working at that job for 
six months.  He had been having trouble with some of the 
clients and there were allegations made against him.  He 
attributed these problems to his PTSD and stated that he had 
not been sleeping well and would sometimes wake up and not 
know what day it was.  His wife would have to tell him he 
needed to go to work that day.  He reported difficulty 
concentrating and problems being around people all the time; 
he started to get shaky and panicky in some situations and 
would just have to walk away and leave the building.  He 
testified that his symptoms had gotten worse since July 1988 
and that he had been getting progressively worse since he was 
terminated in December 1988.  

A June 1990 Social Security Administration disability 
determination found that the veteran had been disabled from 
PTSD and residuals of bilateral ankle fractures since 
December 16, 1988.  

A March 1993 statement from the veteran's employer states 
that he was terminated from his job December 15, 1988 because 
he did not meet the standards as required by the Region Six 
Alcohol and Drug Abuse Treatment Center's personnel manual.

In a July 1994 letter, the veteran reported that during his 
job with Region Six, his supervisor would often ask him how 
he was feeling and whether he was angry about anything.  His 
co-workers also kept him at a distance.  He reported he was 
experiencing flashbacks, but since he was trying to keep his 
job, he did not tell anyone what was happening with him.  He 
told his supervisor that he needed time off to go to VA for a 
Compensation and Pension (C & P) examination on December 13, 
1988 and told him the reason for the exam.  He stated that 
after this conversation, his supervisor began calling his 
wife to ask her questions about what PTSD was and what it did 
to a person.  The day after his C & P examination, everything 
was fine at work, but the following day the director called 
and told him that he had been terminated.  The stated reason 
was because he had allowed a female client to kiss him on the 
cheek.  

On March 1995 VA examination, the veteran reported that his 
employment was terminated in December 1988 because of 
peculiar behavior, such as rocking back and forth, and the 
fact that he had submitted a VA disability claim due to PTSD.

Based on all the evidence of record, the Board finds that the 
veteran's symptoms of PTSD from July 14 through December 15, 
1988 caused him no more than definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships and in industrial impairment.  His 
psychoneurotic symptoms included sleep disturbance, 
irritability, intermittent crying spells, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  The evidence is against a finding that these 
symptoms caused such a reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce more than 
definite industrial impairment.  He was able to effectively 
maintain employment and did not miss any work during this 
period.  On December 1988 VA examination, mental status 
examination revealed mild concentration and memory 
impairment.  The veteran was alert and oriented and there was 
no evidence of thought disorder.  There was definite 
impairment in his ability to establish and maintain effective 
relationships as he indicated that co-workers kept him at a 
distance and that sometimes interactions with others made him 
anxious.  However, the evidence is against a finding that 
these symptoms caused him considerable social impairment from 
July 14 through December 15, 1988.  During this time period, 
the veteran got married and he reported that he cared greatly 
for his spouse; hence, he was engaged in a favorable 
relationship and committed himself to that relationship.  
Notably, both the veteran and his spouse have stated that his 
PTSD symptoms became significantly worse after he was fired 
on December 15, 1988.  

The Board finds that the veteran's level of industrial and 
social impairment for the entire period is best described as 
"more than moderate but less than rather large."  The 
preponderance of the evidence is against a finding that 
symptoms of the veteran's PTSD caused more than definite 
impairment socially and industrially from July 14 through 
December 15, 1988.  Hence, the benefit of the doubt doctrine 
is not for application and the claim must be denied.


ORDER

A rating in excess of 30 percent for PTSD from July 14 
through December 15, 1988 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


